NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
JESSE A. BELTRAN,
Claimant~Appellant,,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011-7132
Appea1 from the United StateS C0urt of Appeals for
VeteranS C1airnS in 08-2763, Judge Wi11iam P. Greene, Jr.
ON MOTION
ORDER
JeSse A. Be1tran moves for leave to proceed in forma
pauperis.
Upon consideration thereof
I'r ls 0RDERED THAT;
The motion is granted

BELTRAN V. DVA
'3U|_ 1 2011
CC'
S
J esse A. Beltran
2
FOR THE CoUR'r
/s/ J an Horbaly
Da1;e J an Horba1y
C1erk
FEUED
5 3 C0uRT or APPeAL<: ma
Jeanne E. Davidson, Esq. ' iHE FFDERM {,,mhT
JUL 01 2011
JAN HORBALY
CLERK